DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4, 6, 8-9, 13-16 have been amended. Thus, claims 1-16 are presented for examination.

Claim Objections
Claim 3 is objected to because of the following informalities:

For claim 3:
In line 1, expand acronym “USB”, and enclose the acronym by parenthesis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 5, “the charging assembly” lacks of antecedent basis.
In lines 6-7, it is unclear whether “a data and/or power exchanging device” should be “the data and/or power exchanging assembly”.

For claim 4:
In line 2, it is unclear whether it should be “the data and/or power exchanging assembly”.

For claim 5:
In line 2, “the opening” lacks of antecedent basis.

For claim 6:
In line 3, it is unclear the location that “thereof” is indicating.

For claim 8:
In line 2, it is unclear the location that “therein” is indicating.

For claim 9:


For claim 10:
In line 3, it is unclear the location that “thereon” is indicating.

For claim 11:
In line 3, it is unclear the location that “thereon” is indicating.

For claim 16:
In line 2, it is unclear the location that “therethrough” is indicating.

For claims 2-16:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US Patent Application Publication No. 2017/0214201).

Regarding claim 1, Armstrong teaches a wall plate system (Fig. 1) comprising:
a wall plate having a plate portion with a generally planar configuration and a housing portion extending from the plate portion (wall plate 1 comprising shown-planar portion 6 comprising at least two apertures for receptacle 5 and power housing 7 [Paragraphs 36, 39, 48]);
[a data and/or] power exchanging assembly (power housing 7) at least partially disposed within the housing portion and permanently coupled thereto (power housing 7 permanently coupled to wall plate 1 [Paragraph 38]), the charging assembly comprising an outlet connector projecting rearwardly through one or more openings in a back surface of the housing and [a data and/or] power exchanging device (power housing 7 outing rearwardly from the wall plate 1 [Paragraph 38]).
Although not explicitly recited data exchanging assembly by Armstrong, claim 1 incorporates this feature as an alternative. Additionally, by being connected to the power outlet, the device attached to the wall plate would be transferring power and not data. Finally, Armstrong shows (Fig. 9) cord to be coupled to the housing device 7 which, as a person having ordinary skills in the art would recognize, said cord is also used for transferring data.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the device 7 

Regarding claim 2, Armstrong further teaches the wall plate system of claim 1, wherein the outlet connector comprises a one or multi-prong plug (Fig. 11 shows prong plug).

Regarding claim 3, Armstrong further teaches the wall plate system of claim 1, wherein the outlet connector comprises a USB connector (Fig. 11 comprises USB cable 41).

Regarding claim 4, Armstrong further teaches the wall plate system of claim 1, wherein the data and/or power exchanging device comprises a cord having a distal connector, the cord projecting forwardly from a front surface of the housing (Fig. 11, cable 41).

Regarding claim 5, Armstrong further teaches the wall plate system of claim 4, further comprising a cord protector mounted to the housing around the opening in the front surface (cable protector 9 [Paragraph 39]).

Regarding claim 6, Armstrong further teaches the wall plate system of claim 4, wherein the housing portion projects forwardly from the plate portion and further comprises a flange projecting outwardly from a sidewall thereof (wall plate 

Regarding claim 7, Armstrong further teaches the wall plate system of claim 6, wherein a portion of the flange is parallel with the wall plate (flange being parallel to the wall plate [Paragraph 54]).

Regarding claim 8, Armstrong further teaches the wall plate system of claim 6, wherein the flange further comprises one or more slot openings sized to frictionally receive a portion of the cord therein (opening 9 in Fig. 1 on the flange for receiving the cord [Paragraph 39]).

Regarding claim 13, Armstrong further teaches the wall plate system of claim 1, wherein the data and/or power exchanging assembly comprises a converter (converter 30 [Paragraph 35]).

Regarding claim 14, Armstrong further teaches the wall plate system of claim 1, wherein the data and/or power exchanging assembly comprises a switch mode power supply (since it is possible to switch among different power options, a person having ordinary skills in the art would recognize a switch mode of power supply).

Regarding claim 15, Armstrong further teaches the wall plate system of claim 1, wherein the wall plate further comprises a socket opening, the housing portion and socket opening configured to align with respective sockets of an electrical outlet (Fig. 12).

Regarding claim 16, Armstrong further teaches the wall plate system of claim 1, wherein the wall plate further comprises a fastener opening extending therethrough to secure the wall plate to an electrical outlet or structure adjacent to an electrical outlet (fastener aperture 13 [Paragraph 50]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US Patent Application Publication No. 2017/0214201) in view of Rohmer et al. (US Patent Application Publication No. 2017/0025886).

Regarding claim 9, Armstrong teaches all the limitations recited in claim 1.
However, Armstrong does not explicitly mention wherein the data and/or power exchanging device comprises a transmitter coil disposed within the housing portion and having a main surface extending generally parallel with a charging surface of the housing portion.
Rohmer teaches, in a similar field of endeavor of charging device system, the following:
wherein the data and/or power exchanging device comprises a transmitter coil disposed within the housing portion and having a main surface extending generally parallel with a charging surface of the housing portion (the disclosed device comprises a coil inside for charging purposes on the wall plate [Paragraph 134]).
Therefore, it would have been obvious to a person having ordinary skill in the art 

Regarding claim 10, Armstrong further teaches the wall plate system of claim 9, wherein the housing portion extends forwardly from the plate portion in a generally horizontal orientation such that the charging surface faces upwardly to receive a portable electronic device thereon (Fig. 2, receptacle 9 for receiving an electronic device).

Regarding claim 11, Armstrong further teaches the wall plate system of claim 9, wherein the housing portion extends upwardly from the plate portion; and the wall plate further comprises a ledge extending forwardly from the housing portion to receive a portable electronic device thereon (Fig. 2, receptacle 9 for receiving an electronic device).

Regarding claim 12, Armstrong further teaches the wall plate system of claim 11, wherein the housing portion extends at a rearward angle with respect to a vertical axis of the plate portion (Fig. 2, receptacle 9 for receiving an electronic device at a rearward angle from the wall plate).

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 15, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633